Case 2:20-cv-00277-SPC-MRM Document 25 Filed 02/12/21 Page 1 of 3 PageID 1764




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 ALTON W. CARTER,

              Plaintiff,

 v.                                               Case No: 2:20-cv-277-SPC-MRM

 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.
                                           /

                                         ORDER1

        Before the Court is Defendant Commissioner of Social Security’s

 Unopposed Motion for Entry of Judgment with Remand (Doc. 24).                          The

 Commissioner believes the following is appropriate:

               On remand, the Appeals Council will instruct an
               administrative law judge (ALJ) to take the following
               actions: (1) give further consideration to Plaintiff’s use
               of a cane as required under SSR 96-9p; (2) reevaluate
               the opinion evidence, including the opinion of Dr.
               Sudha Meraney that Plaintiff needed a cane for
               “balance and support” (Tr. 1051); (3) offer Plaintiff the
               opportunity for a new hearing; and (4) issue a new
               decision.

 (Doc. 24 at 1). Plaintiff does not oppose the Motion.



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:20-cv-00277-SPC-MRM Document 25 Filed 02/12/21 Page 2 of 3 PageID 1765




       Under 42 U.S.C. § 405(g), the Court has the power to enter judgment,

 reversing and remanding a social security case for rehearing. See also Shalala

 v. Schaefer, 509 U.S. 292, 296-98 (1993); Melkonyan v. Sullivan, 501 U.S. 89,

 101-02 (1991).   Given the parties’ representations and agreement on the

 matter, the Court grants the Motion and remands for further proceedings. See

 Morgan v. Astrue, No. 2:11-cv-615-FtM-29SPC, 2012 WL 695840, at *1 (M.D.

 Fla. Mar. 1, 2012).

       Accordingly, it is now

       ORDERED:

       1. Defendant’s Unopposed Motion for Entry of Judgment with Remand

          (Doc. 24) is GRANTED.

       2. Defendant’s decision denying benefits is REVERSED and this case

          is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for

          further proceedings.

       3. If Plaintiff prevails on remand, Plaintiff must comply with the Court’s

          November 14, 2012, standing order in Miscellaneous Case No. 6:12-

          mc-124-Orl-22.

       4. The Clerk is DIRECTED to enter judgment, terminate all deadlines

          or pending motions, and close the file.




                                        2
Case 2:20-cv-00277-SPC-MRM Document 25 Filed 02/12/21 Page 3 of 3 PageID 1766




      DONE and ORDERED in Fort Myers, Florida on February 12, 2021.




 Copies: All Parties of Record




                                      3
